360 F.2d 212
Martin O. MILLER, Appellant,v.Joe D. HUFFSTUTLER, Trustee for Trice Production Company, Bankrupt, Appellee.
No. 22426.
United States Court of Appeals Fifth Circuit.
February 21, 1966.

Appeal from the United States District Court for the Eastern District of Texas; Joe W. Sheehy, Judge.
Philip I. Palmer, Jr., Philip I. Palmer, and Palmer, Green, Palmer & Gilmore, Dallas, Tex., for appellant.
F. Lee Lawrence, W. Dewey Lawrence, Tyler, Tex., Lawrence & Lawrence, Tyler, Tex., of counsel, for appellee.
Before TUTTLE, Chief Judge, and JONES and WATERMAN,* Circuit Judges.
PER CURIAM:


1
Although this appeal stems from a bankruptcy proceeding in a United States District Court, In re Trice Production Co., 251 F.Supp. 675, the substantive questions do not involve Federal law. These questions, we think, were properly resolved by the district court. To the extent that the procedural questions raised by the appellant were not waived, we find them to be without merit. The judgment of the district court is free from error and it is


2
Affirmed.



Notes:


*
 Of the Second Circuit, sitting by designation